Chan discloses, “In addition to the memory material, a conventional memory cell may also include an isolation element (e.g., a switch, a select device, etc.) configured to be reversibly electrically switched from a resistive state to a conductive state,” (column 1, lines 47-51).  In other words, Chan discloses that a memory cell comprises a memory element and an isolation element such as a select device.  Chan’s Fig. 10 illustrates that a memory cell’s select device can be a “Select Diode.”  Chan’s Fig. 1B, for example, illustrates a memory cell 101’ comprising a memory element and a select diode. 

The applicant’s allegation, “The Examiner alleges that the disclosure of Figure 10 of Chan amounts to a disclosure of a structure including both an RRAM storage cell and a diode,” is incorrect.  A review of the maintained 35 U.S.C. 102 rejection of claim 1 based on Chan shows the examiner alleges no such thing.  Rather, the examiner thoroughly explains how the Chan reference as a whole, including its Fig. 1B disclosure and its Fig. 10 disclosure, clearly discloses claim 1’s device comprising both an RRAM storage cell and a diode.  The applicant has simply ignored the rejection’s reliance on Chan’s Fig. 1B disclosure.  Chan’s Fig. 10 merely supplements Chan’s Fig. 1B disclosure by 
The applicant’s remark,
Applicant teaches and claims a resistive random access memory (RRAM) device including a RRAM storage cell, and a diode adjacent to the RRAM storage cell, the diode having an electrode shared with the RRAM storage cell. Applicant does not understand the cited references of record as disclosing at least these features of Applicant’s claims, 
  
is without merit.  For example, the maintained rejection of independent claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Chan scrupulously maps claim 1 to Chan, particularly its Fig. 1B disclosure.  The applicant has simply ignored the rejection’s reliance on Chan’s Fig. 1B disclosure.  The applicant instead merely argues that Chan’s Fig. 10 does not disclose a RRAM cell and a diode but the rejection does not rely on Chan’s Fig. 10 in isolation for disclosing both a RRAM cell and a diode.  Rather, Chan’s Fig. 10 merely explicitly illustrates that Chan’s Fig. 1B device includes a “select diode” comprising the second electrode 114 shared with the RRAM storage cell; a semiconductor layer 110’ (column 7, line 35 through column 8, line 21, and column 14, lines 16-35) adjacent to the second electrode; and a third electrode 118/120 located in a second metal layer above the substrate. 

Claims 1-6 and 9-20 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent 10,923,657 (Chan).
As to independent claim 1, Chan discloses a resistive random access memory (RRAM) device (see the entire patent, including the Fig. 1B disclosure), comprising:  a 
As to dependent claim 2, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 3, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 4, Chan’s semiconductor layer 110’ of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, and a transition metal oxide (column 7, line 35 through column 8, line 21, and column 14, lines 16-35).
As to dependent claim 5, Chan’s resistive switching material layer 116’, or the semiconductor layer 110’ has a thickness in a range of about 1-20 nm (sentence bridging columns 17-18).
As to dependent claim 6, Chan’s first electrode 104/106, second electrode 114, and third electrode 118/120 are of a shape selected from a group consisting of a rectangular shape, a square shape, an oval shape, a circular shape, a triangular shape, a staircase shape, a trapezoid shape, and a polygon shape.
As to dependent claim 9, Chan’s first electrode 104/106 is a bit line of a RRAM array, and the third electrode 118/120 is a word line of the RRAM array (column 4, lines 6-9).
As to dependent claim 10, Chan’s substrate is a bulk substrate or a silicon-on-insulator (SOI) substrate (column 4, lines 31-44).
As to dependent claim 11, Chan’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (column 4, lines 12-21, column 10, lines 9-21, and column 11, lines 18-32).
As to independent claim 12, Chan discloses a resistive random access memory (RRAM) array (see the entire patent, including the Fig. 7 disclosure and the Fig. 1B disclosure), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and is coupled to a bit line 120 and a word line 104; wherein the RRAM storage cell 101 includes:  a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44), wherein the first electrode is coupled to the bit line; a resistive switching 
As to dependent claim 13, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 14, Chan’s semiconductor layer 110’ of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, and a transition metal oxide (column 7, line 35 through column 8, line 21, and column 14, lines 16-35).
As to dependent claim 15, Chan’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (column 4, lines 12-21, column 10, lines 9-21, and column 11, lines 18-32).
As to dependent claim 16, Chan’s resistive switching material layer 116’, or the semiconductor layer 110’ has a thickness in a range of about 1-20 nm (sentence bridging columns 17-18).
As to independent claim 17, Chan disclose a method for forming a resistive random access memory (RRAM) device (see the entire patent, including the Fig. 1B disclosure), the method comprising:  forming a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44); forming a resistive switching material layer 116’ adjacent to the first electrode; and forming a second electrode 114 adjacent to the resistive switching material layer, wherein the first electrode, the resistive switching material layer, and the second electrode form a RRAM storage cell; forming a semiconductor layer 110’ adjacent to the second electrode 114; and forming a third electrode 118 located in a second metal layer above the substrate, wherein the second electrode, the semiconductor layer, and the third electrode form a diode.
As to dependent claim 18, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 19, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 20, Chan’s semiconductor layer 110’ of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal .

Claims 1-4, 6-8, 11 and 17-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2013/0256624 (Kau).
As to independent claim 1, Kau discloses a resistive random access memory (RRAM) device (see the entire reference, including the Fig. 1 disclosure), comprising:  a substrate (paragraph [0001]); a RRAM storage cell 100a, including:  a first electrode 102/106 located in a first metal layer above the substrate; a resistive switching material layer 108 (page 1, paragraphs [0014-0016]) adjacent to the first electrode; and a second electrode 111 adjacent to the resistive switching material layer; and a diode 100b (paragraph [0017]’s penultimate sentence) adjacent to the RRAM storage cell, including:  the second electrode 111 shared with the RRAM storage cell; a semiconductor layer 114 (paragraph [0017]) adjacent to the second electrode; and a third electrode 116/104 located in a second metal layer above the substrate.
As to dependent claim 2, Kau’s resistive switching material layer 108 includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph [0017]).
As to dependent claim 3, Kau’s resistive switching material layer 108 includes a transition metal oxide or a transition metal chalcogenide (paragraph [0017]).
As to dependent claim 4, Kau’s semiconductor layer 114 of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, 
As to dependent claim 6, Kau’s first electrode 102/106, second electrode 111, and third electrode 116/104 are of a shape selected from a group consisting of a rectangular shape, a square shape, an oval shape, a circular shape, a triangular shape, a staircase shape, a trapezoid shape, and a polygon shape.
As to dependent claim 7, Kau’s RRAM storage cell further includes an interfacial layer 118 adjacent to the resistive switching material layer 108, and between the first electrode 102/106 and the second electrode 111 (paragraphs [0031-0032]).
As to dependent claim 8, Kau’s interfacial layer 118 includes a material selected from a group consisting of AlOx, GdOx, HfOx, TaOx, and high-k oxide (paragraph [0023]).
As to dependent claim 11, Kau’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (paragraph [0018]).
As to independent claim 17, Kau disclose a method for forming a resistive random access memory (RRAM) device (see the entire reference, including the Fig. 1 disclosure), the method comprising:  forming a first electrode 106 located in a first metal layer above a substrate (paragraph [0001]); forming a resistive switching material layer 108 adjacent to the first electrode; and forming a second electrode 111 adjacent to the 
As to dependent claim 18, Kau’s resistive switching material layer 108 includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph [0017]).
As to dependent claim 19, Kau’s resistive switching material layer 108 includes a transition metal oxide or a transition metal chalcogenide (paragraph [0017]).
As to dependent claim 20, Kau’s semiconductor layer 114 of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, and a transition metal oxide (paragraph [0017]).

Claims 21-25 remain rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 10,923,657 (Chan) together with United States Patent Application Publication 2020/0098826 (Sharma).
 As to independent claim 21, Chan discloses a resistive random access memory (RRAM) device (see the entire patent, including the Fig. 7 disclosure and the Fig. 1B disclosure), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and 
The difference between independent claim 21 and Chan is claim 21’s memory device is coupled to a circuit board to form a computing device.
Sharma teaches that a memory device is conventionally coupled to a circuit board to form a computing device (page 6, paragraph [0060]).
It would have been obvious to one skilled in the art to couple Chan’s memory device to a circuit board to form a computing device, because Sharma teaches that a memory device is conventionally coupled to a circuit board to form a computing device.
As to dependent claim 22, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 23, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 24, Chan’s semiconductor layer 110’ of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, and a transition metal oxide (column 7, line 35 through column 8, line 21, and column 14, lines 16-35).
As to dependent claim 25, Sharma’s computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the circuit board (paragraphs [0061-0066]).

Claims 21-25 remain rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 10,923,657 (Chan) together with United States Patent Application Publication 2013/0256624 (Kau).
 As to independent claim 21, Chan discloses a resistive random access memory (RRAM) device (see the entire patent, including the Fig. 7 disclosure and the Fig. 1B disclosure), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and is coupled to a bit line 120 and a word line 104; wherein the RRAM storage cell 101 includes:  a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44), wherein the first electrode is coupled to the bit line; a resistive switching material layer 116 adjacent to the first electrode; and a second electrode 114 adjacent to 
The difference between independent claim 21 and Chan is claim 21’s memory device is coupled to a circuit board to form a computing device.
Kau teaches that a memory device is conventionally coupled to a circuit board to form a computing device (Fig. 4 disclosure).
It would have been obvious to one skilled in the art to couple Chan’s memory device to a circuit board to form a computing device, because Kau teaches that a memory device is conventionally coupled to a circuit board to form a computing device.
As to dependent claim 22, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 23, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 24, Chan’s semiconductor layer 110’ of the diode includes a material selected from a group consisting of ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal 
As to dependent claim 25, Kau’s computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the circuit board (paragraph [0057]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/MARK V PRENTY/Primary Examiner, Art Unit 2814